AILSHIE, C. J.,
Dissenting. — I am unable to agree to a reversal- of the judgment in this case. This court should not usurp the functions of the jury, and the jury have heard the evidence and twelve men have returned their unanimous verdict of guilty, and the trial judge who heard all the evidence *651approved the verdict and pronounced judgment and sentence accordingly. There was a sharp conflict in the evidence in this case, as there always is in eases of this kind, but the jury evidently believed this young girl, who claims that her person has been outraged, and gave credence to the witness who corroborated her story. If, however, this girl is unworthy of belief, as my associates suggest, and the testimony of Rev. Mr. Christian and the county school superintendent of Bingham county corroborating her story are to be disregarded, then I fail to see why the court should order a new trial. This is undoubtedly all the evidence there is in the case, and I fail to see why the matter should be longer drawn out in the courts.